                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RAFAEL CHIEKE,                                    No. 1:17-CV-00003

                Plaintiff,                            (Judge Brann)

          v.

    COMMONWEALTH OF
    PENNSYLVANIA DEPARTMENT
    OF CORRECTIONS, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                   OCTOBER 30, 2019

         Plaintiff Raphael Chieke sued his employer under Title VII and the

Pennsylvania Human Rights Act (PHRA) for discrimination on the basis of his race

and national origin. On July 3, 2019, Defendants moved for summary judgment. For

the reasons that follow, I grant that motion.

I.       BACKGROUND

         As many governmental organizations do, the Pennsylvania Department of

Corrections categorizes its employees by levels for human relations purposes.

Higher levels bring higher pay, broader authority, and greater responsibilities.

         Raphael Chieke was hired by the Department of Corrections in 1998 to work

in their Equal Employment Opportunity (EEO) office.1 He entered at the Manager I


1
    Chieke Dep 24:22–24, ECF No 25-2.
level.2 Chieke was promoted to Director of the EEO office, a Manager II position.3

Part of his responsibilities in this position included conducting investigations into

EEO complaints.4 Chieke consistently received excellent performance evaluations,5

and he achieved the highest score in Pennsylvania on the applicable civil service

test.6

          Chieke believed that the complexity and volume of the work that he did

warranted his classification at the Manager III level, so he applied multiple times

over the years to have his position reclassified.7 These requests were all denied.8 His

last application was made in November 2014, and it was denied on February 11,

2016.9 Chieke retired in April 2016.10

          Chieke is a black man who immigrated to the United States from Nigeria.11

During his employment, Chieke never heard anyone comment on his race or national

origin.12



2
    Id.
3
    Id at 14:19–24, 15:11–18.
4
    Id at 15:23–24.
5
    See Motion for Summary Judgment Exhibit A *10–42, ECF No 25-1; Chieke Dep at 29:11–13.
6
    Chieke Dep at 74:12–16.
7
    Id at 31:17–19, 39:16–40:1, 45:1–5.
8
    Id.
9
    Motion for Summary Judgment Exhibit C *21, ECF No 25-3; Chieke Dep at 57:7–20.
10
     Chieke Dep at 124:19–24.
11
     Id at 12:10–15, 51:16.
12
     Id at 29:24–30:3.
                                            -2-
II.       DISCUSSION

          Chieke brings discrimination, hostile work environment, and retaliation

claims under Title VII and the PHRA. The Department of Corrections moved for

summary judgment on all counts.

          A.       Standard of Review

          Summary judgment is granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”13 A dispute is “genuine if a reasonable trier-of-fact could find in

favor of the non-movant,” and “material if it could affect the outcome of the case.”14

When deciding whether to grant summary judgment, a court should draw all

reasonable inferences in favor of the nonmoving party.15

          To defeat a motion for summary judgment, the nonmoving party must point

to evidence in the record that would allow a reasonable jury to rule in that party’s

favor.16 “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”17 Moreover, “if a party fails to



13
     FRCP 56(a).
14
  Lichtenstein v University of Pittsburgh Medical Center, 691 F3d 294, 300 (3d Cir 2012), citing
Anderson v Liberty Lobby, 477 US 242, 248, 252 (1986).
15
     Matsushita Electric Industrial Co v Zenith Radio Corp, 475 US 574, 587 (1986).
16
     FRCP 56(c)(1); Anderson, 477 US at 249.
17
     Port Authority of NY and NJ v Affiliated FM Insurance Co, 311 F3d 226, 233 (3d Cir 2002).
                                               -3-
properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”18 On a motion for summary judgment, “the

court need consider only the cited materials, but it may consider other materials in

the record.”19

          B.      Statutes of Limitations

          Claims under Title VII and the PHRA must be brought within 300 and 180

days of the adverse employment action, respectively.20 Therefore, Chieke’s Title VII

claims are time-barred for events prior to October 29, 2015, and his PHRA claims

are time-barred for events prior to February 26, 2016.

          Chieke argues that he should be excepted from the statutes of limitations under

the continuing violations doctrine. If applicable, that doctrine permits a court to

consider claims that arise in part from events outside the statute of limitations as

long as at least one event occurred within the limitations period. It applies when the

plaintiff shows that (1) at least one discriminatory act occurred within the statutory

period and (2) the acts were all part of an ongoing pattern of unlawful conduct.21 It

does not, however, apply to claims arising from discrete acts.22


18
     FRCP 56(e)(2).
19
     FRCP 56(e)(3).
20
     See Mandel v M & Q Packaging Corp, 706 F3d 157, 165 (3d Cir 2013); 24 Pa CSA § 5007.
21
     Mandel, 706 F3d at 165–66.
22
     Id at 165.
                                             -4-
           Courts have applied the continuing violations doctrine to a hostile work

environment claim.23 However, the doctrine will not apply to a hostile work

environment claim when “the alleged actions of the defendants are of the type that

should trigger ‘an employee’s awareness of and duty to assert his or her rights.’”24

A failure to promote is one of these triggering events.25

           Chieke’s hostile work environment claim is premised on the Department of

Corrections’ denial of his request to reclassify his position. Similar to a failure to

promote, the denial of a request to reclassify a position is a discrete event that should

have triggered his awareness of his duty to assert his rights.26 This is particularly true

on the facts of this case because Chieke, as the director of the EEO office, was well

aware of his rights. The continuing violations doctrine simply does not apply in this

case.

           Chieke alleges only one failure to reclassify within Title VII’s limitations

period, which occurred on February 11, 2016.27 I will consider his Title VII claims

on this event only. However, this and the other alleged incidents all fall outside of



23
     Id.
24
  See Kovoor v School District of Philadelphia, 211 F Supp 2d 614, 622 (ED Pa 2002) (finding
that a failure to promote was a discrete act), quoting West v Philadelphia Electric Co, 45 F3d 744,
755 (3d Cir 1995).
25
     Kovoor, 211 F Supp 2d at 622.
26
  See id (“[A] plaintiff cannot rely on a series of failures to promote to extend the relevant statutory
period, because each individual rejection of the plaintiff was actionable under the civil rights
laws.”).
27
     Motion for Summary Judgment Exhibit C at *21.
                                                 -5-
the PHRA’s limitations period, and so I will enter summary judgment for Defendants

on all of the PHRA claims.

         C.     Count I: Discrimination

         Chieke, who worked at a Manager II designation, applied for his position to

be reclassified as a Manager III. The Department of Corrections denied his request.

Chieke asserts that this decision was the product of discrimination on the basis of

his race and national origin in violation of his rights under Title VII.

         Discrimination claims under Title VII are analyzed under the McDonnell

Douglas burden-shifting framework. To establish a claim, the plaintiff must first

make out a prima facie case of discrimination; second, the defendant must articulate

some legitimate, nondiscriminatory reason for the employment action; third, the

plaintiff must then prove that the defendant’s proffered reason was a pretext for

discrimination.28 To establish a prima facie case, Chieke must prove that he belongs

to a protected class and that he suffered an adverse employment action under

circumstances giving rise to an inference of unlawful discrimination.29

         Neither the parties nor this Court have identified any Third Circuit cases

addressing a failure to reclassify claim.30 It bears similarities to a failure to promote



28
     See Rorke v Aubrey Alexander Toyota, 2019 WL 3002973, at *12 (MD Pa July 10, 2019).
29
     See Broomer v Loch Haven University, 2012 WL 1059745, at *8 (MD Pa Feb 7, 2012).
30
  But see Riddell v Slippery Rock University, 2006 WL 2773414, at *13–15 (WD Pa Sept 25,
2006) (finding plaintiff established a prima facie case of employment discrimination premised in
part on a failure to reclassify her position).
                                             -6-
claim—in both, the plaintiff was denied a position with some combination of higher

pay, power, or prestige. Failures to promote have been held to be cognizable adverse

employment actions under Title VII.31 A failure to reclassify comparably impacts

the employee’s “compensation, terms, conditions, or privileges of employment,”32

and therefore may be a cognizable adverse employment action.

          But the criteria for evaluating the two claims differ in important ways. Courts

analyzing failure to promote claims often look to evidence about how the company

advertised the position and who ultimately filled it.33 Neither of these types of

evidence apply to a failure to reclassify claim because no position is advertised and

there are no other applicants for it. For this reason, while the failure to reclassify

plaintiff does not face a higher legal burden than the failure to promote plaintiff, he

may in practice find it more difficult to find the evidence to satisfy it. Some courts

outside of this Circuit have found it useful to examine how similarly situated

employees were treated when addressing failure to reclassify claims.34




31
  See Watson v Pennsylvania, 2009 WL 151595, at *3 (MD Pa Jan 21, 2009), citing Sherrod v
Philadelphia Gas Works, 57 Fed Appx 68, 73 (3d Cir 2003).
32
     42 USC § 2000e-2(a)(1).
33
     See, for example, Bray v Marriott Hotels, 110 F3d 986, 990 (3d Cir 1997).
34
  See Riddell, 2006 WL 2773414 at *15; Johnson v Auburn University, 403 F Supp 2d 1101, 1109
(MD Ala 2005), citing Moore v Devine, 767 F2d 1541, 1546 (11th Cir 1985); Jackson v David
Wade Correctional Center, 2010 WL 11582928, at *3–4 (WD La Mar 31, 2010).
                                                -7-
         Chieke has not identified any similarly situated employees, let alone any that

were treated better than him.35 To the contrary, he concedes that his duties were

unique.36 The remaining evidence in the record does not close the gap left by the

lack of comparator evidence. There is no testimony or documentary evidence beyond

Chieke’s own speculation that the decision not to reclassify his position was tied in

any way to his race or national origin, and Chieke acknowledged in his deposition

that the Department of Corrections’ explanation that it faced a significant amount of

uncertainty regarding its organization and duties going forward was accurate.37

Without evidence of a causal connection to discrimination and with a reasonable

nondiscriminatory explanation for denying the reclassification, Chieke has not

established a prima facie case of discrimination.38 I therefore grant summary

judgment to Defendants on this claim.




35
   See Terrell v City of Harrisburg Police Department, 549 F Supp 2d 671, 681 (MD Pa 2008)
(“Similarly situated employees are those who ‘have dealt with the same supervisor, have been
subject to the same standards and have engaged in the same conduct without such differentiating
or mitigating circumstances that would distinguish their conduct or the employer’s treatment of
them for it.”).
36
 Plaintiff’s Supplemental Brief in Opposition to Defendant’s Motion for Summary Judgment 4,
ECF No 43.
37
     See Chieke Dep 54:6–11.
38
   For the same reason, Chieke’s employment discrimination claim would fail even if, arguendo,
this were sufficient for the prima facie case. At the second step of the McDonnell Douglas analysis,
the uncertainty surrounding the position was a valid, nondiscriminatory reason to deny his request
for a reclassification, and at the third step, Chieke has not identified any evidence that this
justification was pretextual.
                                               -8-
          D.      Count II: Hostile Work Environment

          To establish a claim for hostile work environment, the plaintiff must show that

he suffered intentional discrimination because of his race, the discrimination was

severe or pervasive, the discrimination detrimentally affected the plaintiff, and the

discrimination would detrimentally affect a reasonable person in like

circumstances.39 In determining whether the discrimination was severe or pervasive,

“a court must consider the totality of the circumstances, including ‘the frequency of

the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes

with an employee’s work performance.”40 When considering whether a plaintiff was

subject to severe or pervasive discrimination, a court should consider the frequency

of the alleged conduct, the severity of the conduct, whether the conduct was

physically threatening or humiliating, whether the conduct unreasonably interfered

with work performance, or whether the conduct amounted to nothing more than mere

offensive utterances.41 “The threshold for pervasiveness and regularity of

discriminatory conduct is high.”42




39
     Mandel, 706 F3d at 167.
40
     Id at 168.
41
     Jensen v Potter, 435 F3d 444, 449 n 3 (3d Cir 2006).
42
     Greer v Mondelez Global, Inc, 590 Fed Appx 170, 173 (3d Cir 2014).
                                                -9-
           The evidence in the record does not indicate that any discrimination Chieke

may have suffered was severe or pervasive. Chieke has not identified any evidence

that any discriminatory comments were made toward or about him.43 He was never

physically threatened or humiliated.44 If there was any discrimination, it did not

appear to affect his work, as his evaluations were uniformly positive.45

           Chieke’s allegations do not aptly describe a “hostile work environment.” I

therefore grant summary judgment to Defendant on this claim, as well.

           E.     Count III: Retaliation

           To establish a prima facie case of retaliation, the plaintiff must show:

(1) protected employee activity; (2) adverse action by the employer either after or

contemporaneous with the employee’s protected activity; and (3) a causal

connection between the employee’s protected activity and the employer’s adverse

action.”46 The third prong requires the plaintiff to show but-for causation.47

           Here, the Department of Corrections does not contest the first prong, and, as

discussed in Part II.C, I find that Chieke has met the second prong by showing that

he was denied a reclassification.48 However, Chieke has not pointed to evidence in



43
     Chieke Dep at 29:24–30:2.
44
     Id.
45
     See Motion for Summary Judgment Exhibit A at *10–42.
46
     Fogleman v Mercy Hospital, Inc, 283 F.3d 561, 567–68 (3d Cir 2002).
47
     University of Texas Southwestern Medical Center v Nassar, 570 US 338, 362 (2013).
48
     See Part II.C at 7.
                                              - 10 -
the record sufficient to raise a reasonable inference of a causal connection between

his EEO investigations and the denial of reclassification. Chieke identified no

statements or documents to that effect. Further, he had himself conducted these

investigations for over a decade. During that time, Chieke received a promotion from

Manager I to Manager II, additional staffing, and excellent reviews, all of which is

wholly incongruous with retaliation.49 Plaintiff has not presented sufficient evidence

of retaliation, and I grant summary judgment to Defendant.

III.     CONCLUSION

         Defendants’ motion for summary judgment is GRANTED.

         An appropriate Order follows.



                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




49
     Chieke Dep 26:3–5, 26:21–25; Motion for Summary Judgment Exhibit A at *10–42.
                                            - 11 -
